Citation Nr: 9909359	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  93-27 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss, 
either as incurred directly during active military service or 
secondary to service-connected disability from perforation of 
the left tympanic membrane.

2.  Entitlement to service connection for residuals of ear 
infections, either as incurred directly during active 
military service or secondary to service-connected disability 
from perforation of the left tympanic membrane.

3.  Entitlement to an increased (compensable) rating for 
perforation of the left tympanic membrane.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from March 1954 to March 1956.

Originally, this matter came before the Board of Veteran's 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for hearing loss and residuals of ear infections.  In 
November 1993, the veteran testified at a hearing before a 
former member of the Board.  In October 1995, the same former 
member of the Board remanded this matter to the RO for 
further development.  The veteran has since perfected an 
appeal of a rating decision in which the RO denied a 
compensable rating for perforation of the left tympanic 
membrane.  In March 1999, the Board informed the veteran that 
the Board member who conducts a hearing on appeal must 
participate in any decision made on that appeal.  
Consequently, he was offered another opportunity for a 
hearing before the Board.  Later that same month, he 
responded that he wanted to attend a hearing before a member 
of the Board at the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should schedule the appellant for 
a hearing before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


